DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Li fails to disclose the aptamer is bonded to the surface of the detection well of Li, the examiner disagrees. Li discloses in paragraph 19 that In certain aspect components of the device can be made or paper. In certain aspects a device can comprise a paper insert or floor. The particular characteristics of the paper insert can vary as long as the paper insert adsorbs the aptamer/probe and/or the aptamer/probe-graphene oxide/graphene/carbon nanoparticle composition. As used herein adsorption is the adhesion of molecules to a surface. This process creates a film of the adsorbate (e.g., aptamer/aptamer+graphene oxide) on the surface of the adsorbent (paper insert). Additionally, Li discloses in claim 1 that a paper insert in contact with the floor of the microwell. Therefore, as interpreted by the examiner, Li clearly discloses wherein the surface (floor) of the well comprises paper or a paper insert further comprising a film layer of the modified aptamer. In other words, Li discloses wherein the aptamer is bonded to the surface of the detection well when the paper insert in in contact with the floor of the microwell as shown in Fig. 1B. Therefore, Li meets the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li) US 2015/0346199.
Regarding claim 1, Li discloses gene detection chip, comprising: an upper substrate (top PDMS layer) and a lower substrate (middle PDMS layer) which are disposed opposite to each other as discussed in at least paragraphs 115-116 and shown in at least Fig. 1A; wherein the upper substrate is provided with at least one pair of ports comprising an injection port (inlet/inlet reservoir) and an exit port (outlet/waste reservoir), the injection port and the exit port are respectively located at two opposite ends of the upper substrate as shown in at least Fig. 2A; a surface of the lower substrate facing the upper substrate is provided with at least one reaction cell (detection well) and at least one microchannel as discussed in at least paragraphs 118-119 and In certain aspects an aptamer/probe is coupled to a detectable label, e.g., a fluorescent label; paragraph 10) as shown in Figs. 1A-C, 2A-B.
 Li also discloses that the microfluidic device or components thereof (e.g., top, middle, and/or bottom layer) can be made from any suitable material or materials. For example, the device or components thereof may be fabricated from glass as discussed in paragraph 18.
As to the aptamer being bonded to the surface of the reaction cell, Li discloses in paragraph 19 that In certain aspect components of the device can be made or paper. In certain aspects a device can comprise a paper insert or floor. The particular characteristics of the paper insert can vary as long as the paper insert adsorbs the aptamer/probe and/or the aptamer/probe-graphene oxide/graphene/carbon nanoparticle composition. As used herein adsorption is the adhesion of molecules to a surface. This process creates a film of the adsorbate (e.g., aptamer/aptamer+graphene oxide) on the surface of the adsorbent (paper insert). Additionally, Li discloses in claim 1 that a paper insert in contact with the floor of the microwell. Therefore, as interpreted by the examiner, Li clearly discloses wherein the surface (floor) of the well comprises paper or a paper insert further comprising a film layer of the modified aptamer. In other words, Li discloses wherein the aptamer is bonded to the surface of the detection well when the paper insert in in contact with the floor of the microwell as shown in Fig. 1B.
Li does not explicitly disclose that the reaction cell is subjected to silanization treatment. 
However, it would have been obvious to one of ordinary skill in the art to subject the reaction cell (top PDMS layer and middle PDMS layer) to silanization treatment in order to 
Regarding claim 3, Li discloses wherein a shape of the reaction cell comprises a circular shape as shown in Figs. 1A-C, 2A-B.
Regarding claim 5, Li discloses in paragraph 18 that the microfluidic device or components thereof (e.g., top, middle, and/or bottom layer) can be made from any suitable material or materials. For example, the device or components thereof may be fabricated from glass, PMMA and PDMS all of which are well known in the art to be transparent.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li US 2015/0346199 as applied above to claims 1, 3 and 5, and further in view of Battrell et al. (hereinafter Battrell) US 2013/0142708.
Regarding claim 2, Li does not explicitly disclose a first and second plastic tube. 
Battrell discloses a microfluidic device comprising a first hose (pipette or capillary tube) connected an inlet injection port configured to introduce a solution as discussed in at least paragraph 152.
While Battrell does not explicitly disclose a second hose, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second hose, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
Finally, while Battrell also does not explicitly disclose that the first hose (pipette or capillary tube) is plastic, Battrell does disclose in paragraphs 45, 93 and 118 that the devices are generally made of plastic. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plastic hose, since it has been held to be 
	It would have been obvious to one of ordinary skill in the art to modify Li with a pipette or capillary tube as taught by Battrell to achieve a precise aliquot (see paragraph 118 of Li) because a pipette or capillary tube is necessary in order to load a preset amount of solution or sample into individual inlets of the 96-well array microfluidic system (see paragraph 52 of Li) to attain high throughput screening while reducing the risk of cross contamination.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796